DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No 9838787 B1 to Jeffery et al. (“Jeffery”) in view of US Patent Pub No 2017/0201823 A1 to Shetye et al. (“Shetye”).
As to claim 1, Jeffery discloses an acoustic output apparatus, comprising: a first acoustic driver for outputting sounds within a first frequency range, the sounds output radiating to the environment and forming a leaked sound (transducer B, see figures 1-4 and 9; col. 1, lines 22-40; col. 6, lines 1-6); a second acoustic driver for outputting sounds within a second frequency range, the second frequency range and the first frequency range overlapping (transducer A, see figures 1-4 and 9; col. 1, lines 22-40; col. 6, lines 1-6); and a support structure configured to support the first acoustic driver and the second acoustic driver such that they are located at positions away from an ear of a user (see figures 1-4; col. 4, lines 2-6), wherein the sounds output from the second acoustic driver interfere with the leaked sound in an overlapping frequency range between the second frequency range and the first frequency range, and the interference reduces the leaked sound (see figures 9 and 11; col. 1, lines 22-40; col. 4, lines 20-28).  
Jeffery does not expressly disclose sounds from first and second drivers being respectively output via a plurality of first and second sound guiding holes. However such a configuration is well-known in the art and therefore considered an obvious choice to one of ordinary skill in the art before the effective filing date of the claimed invention, as taught by Shetye, which discloses a similar open ear device with multiple speakers (see pg. 1, ¶ 0004 - ¶ 0005), with the speakers including one or more output holes for sound output (see figures 1-2B and 5; pg. 4, ¶ 0039, ¶ 0041). The proposed modification is therefore considered merely a straightforward possibility from which a skilled person would select when designing an acoustic output device, the motivation being to provide a sound output path for each driver, and the number of holes depending on the design or type of audio device the speakers are being used in, the shape and size of the openings, and/or the shape and size of the speaker drivers.
As to claim 2, Jeffery in view of Shetye further discloses wherein the sounds output via the plurality of first sound guiding holes have a first phase difference, the sounds output via the plurality of second sound guiding holes have a second phase difference, an absolute value of the first phase difference is within a range from 160 degrees to 180 degrees, and an absolute value of the second phase difference is within a range from 160 degrees to 180 degrees (Jeffery drivers A and B, see figures 1-4; Shetye front and rear openings for each driver, see figures 1-2B and 5; pg. 5, ¶ 0047, ¶ 0049).  
As to claim 3, Jeffery in view of Shetye further discloses wherein a pair of first sound guiding holes of the plurality of first sound guiding holes are spaced from each other by a first distance, a pair of second sound guiding holes of the plurality of second sound guiding holes are spaced from each other by a second distance and the first distance is greater than the second distance (Jeffery low frequency driver B as first acoustic driver, see figures 1-4; Shetye distance between ports in low frequency driver 122 greater than distance between ports in second acoustic driver 124, see figure 5; pg. 5, ¶ 0047, ¶ 0049 - ¶ 0050).  
As to claim 4, Jeffery in view of Shetye further discloses wherein the first distance is at least 1.1 times more than the second distance (Shetye figure 5).  
As to claim 5, Jeffery in view of Shetye further discloses wherein the plurality of first sound guiding holes include a far-ear sound guiding hole farther from the ear of the user among the plurality of first sound guiding holes (Jeffery openings for driver B, figures 1-4; Shetye figures 1-2B), the plurality of second sound guiding holes points include a near-ear sound guiding hole closer to the ear of the user among the plurality of second sound guiding holes (Jeffery openings for driver A, figures 1-4; Shetye figures 1-2B), and a connection line between the far-ear sound guiding hole and the near-ear sound guiding hole is directed to an area where the ear of the user is located (Jeffery see figures 1-4; col. 4, lines 10-20; col. 7, lines 1-7).  
As to claim 6, Jeffery in view of Shetye further discloses wherein an included angle between the connection line and a connection line of the plurality of first sound guiding holes is not greater than 90 degrees (Jeffery aligned drivers with normal direction of diaphragms pointed towards ear/head, see figures 1 and 3; col. 4, lines 10-20; col. 7, lines 13-28; Shetye openings in front and rear portions perpendicular to diaphragm, see figures 1-2B). 
As to claim 7, Jeffery in view of Shetye further discloses wherein an included angle between the connection line and a connection line of the plurality of second sound guiding holes is not greater than 90 degrees (Jeffery aligned drivers with normal direction of diaphragms pointed towards ear/head, see figures 1 and 3; col. 4, lines 10-20; col. 7, lines 13-28; Shetye openings in front and rear portions perpendicular to diaphragm, see figures 1-2B).  
As to claim 8, Jeffery in view of Shetye further discloses wherein the plurality of first sound guiding holes include a near-ear sound guiding hole closer to the ear of the user among the plurality of first sound guiding holes, the plurality of second sound guiding holes include a near-ear sound guiding hole closer to the ear of the user among the plurality of second sound guiding holes (Jeffery aligned drivers, see figures 1-4; Shetye plurality of openings for each driver, see figures 1-2B), and a sound output via the near-ear sound guiding hole of the plurality of first sound guiding holes and a sound output via the near-ear sound guiding hole of the plurality of second sound guiding holes have a third phase difference (Jeffery drivers A and B with phase difference, see figures 10-11; col. 9, lines 5-33).  
As to claim 9, Jeffery in view of Shetye further discloses wherein an absolute value of the third phase difference is within a range of 0 degrees to 10 degrees, or the absolute value of the third phase difference is within a range of 160 degrees to 180 degrees (Jeffery figures 10-11; col. 9, lines 5-33).  
As to claim 10, Jeffery in view of Shetye further discloses wherein the first frequency range includes frequencies lower than 650 Hz and the second frequency range includes frequencies higher than 1000 Hz (Jeffery figures 9 and 11; col. 2, lines 51-57).  
As to claim 11, Jeffery in view of Shetye further discloses wherein the first frequency range includes frequencies lower than the frequencies in the second frequency range (Jeffery figures 9 and 11; col. 2, lines 51-57).  
As to claim 12, Jeffery in view of Shetye further discloses wherein the second frequency range includes frequencies higher than the frequencies in the first frequency range (Jeffery figures 9 and 11; col. 2, lines 51-57).  
As to claim 13, Jeffery in view of Shetye further discloses wherein the first acoustic driver includes a first transducer for generating the sounds output via the plurality of first sound guiding holes, and the second acoustic driver includes a second transducer for generating the sounds output via the plurality of second sound guiding holes (Jeffery figures 1-4; col. 1, lines 22-40; Shetye figures 1-2B and 5).  
As to claim 14, Jeffery in view of Shetye further discloses wherein the first transducer and the second transducer have different frequency response characteristics (Shetye high and low frequency drivers, see figure 5; pg. 1, ¶ 0005; pg. 5, ¶ 0050).  
As to claim 15, Jeffery in view of Shetye further discloses wherein the first transducer and the second transducer have the same frequency response characteristic (Jeffery drivers capable of providing same response in certain modes, see col. 4, lines 29-45; col. 6, lines 39-67).  
As to claim 16, Jeffery in view of Shetye further discloses wherein at least one of the first transducer or the second transducer includes a vibration diaphragm (Jeffery figures 1-4; Shetye figures 1-2B), and when the vibration diaphragm is vibrating, a front side and a rear side of the vibration diaphragm generate sounds with opposite phases (Shetye figures 1-2B; pg. 4, ¶ 0041 - ¶ 0042; pg. 5, ¶ 0047).  
As to claim 17, Jeffery in view of Shetye further discloses wherein the front side of the vibration diaphragm is provided with a front chamber for transmitting sound, the front chamber being acoustically coupled with one sound guiding hole of the plurality of first sound guiding holes and the plurality of second sound guiding holes (Shetye figures 1-2B and 5).  
As to claim 18, Jeffery in view of Shetye further discloses wherein the rear side of the vibration diaphragm is provided with a back chamber for transmitting sound, the back chamber being acoustically coupled with another sound guiding hole of the plurality of first sound guiding holes and the plurality of second sound guiding holes (Shetye figures 1-2B and 5).  
As to claim 20, Jeffery in view of Shetye further discloses wherein the acoustic output apparatus further includes a controller configured to control the frequency range of the sounds output by the first acoustic driver and/or the second acoustic driver (Jeffery col. 3, lines 19-30; col. 5, lines 1-8; Shetye pg. 2, ¶ 0015).  

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeffery in view of Shetye and further in view of US Patent Pub No 2017/0353793 A1 to Sun et al. (“Sun”).
As to claim 19, Jeffery in view of Shetye discloses the acoustic output apparatus of claim 1.
Jeffery in view of Shetye does not expressly disclose wherein the first acoustic driver includes a plurality of transducers, each of the plurality of transducers being configured to generate the sound output via one of the plurality of first sound guiding holes. However it does disclose Sun as being incorporated by reference (Jeffery col. 10, lines 40-45), and Sun disclosing the use of multiple transducers, with sound being output via openings corresponding to each transducer (see figures 9 and 15; pg. 6, ¶ 0061). The proposed modification is therefore considered obvious given the teachings of Jeffery in view of Shetye, the motivation being as a matter of design and depending on the type and size of speakers used, as well as to achieve additional spillage reduction features (Jeffery col. 10, lines 40-45; Sun pg. 6, ¶ 0062 - ¶ 0063).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SABRINA DIAZ/Examiner, Art Unit 2652 

/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652